Citation Nr: 0609376	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which, inter alia, found that the veteran 
was incompetent for VA benefit purposes.

In July 2005, the veteran testified before the undersigned 
Acting Veteran's Law Judge at a videoconference hearing.  A 
transcript of the hearing is associated with the claim files.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. 
§ 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  That duty includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).

The Board notes that the most recent VA examination for the 
purpose of determining the veteran's competency was conducted 
in March 2004.  See psychiatric progress note.  The 
examination report appears on its face to be somewhat 
contradictory.  That is, although the examining psychologist 
opined that it "is not likely that [the veteran] is capable 
of managing all of his funds at the present time," he added 
that the veteran would likely benefit from working with a 
therapist, and that this "would be desirable to work toward 
his gaining more control of the financial aspects of his 
life."  The Board also observes that in the course of his 
July 2005 hearing conducted by the undersigned, the veteran, 
with waiver of RO initial consideration (see page four of 
transcript), supplied VA with a July 2005 letter from the 
United People's Federal Credit Union, which indicated that 
the veteran was given a secured loan in June 2005, and that 
he had made regular weekly payments (for an amount greater 
than which was actually owed) since that time.  In light of 
the regulatory presumption in favor of competency, see 38 
C.F.R. § 3.353(d), the Board finds that another VA 
examination is necessary.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO contact the VA medical 
facility in Cheyenne, Wyoming, and 
request copies of the veteran's medical 
records (from the outpatient clinic and 
from the VA Medical Center) for the 
period from June 2004 to the present.  
The VA facilities should provide a 
negative response if the requested 
records are not available.

2.  The veteran should be scheduled for 
an examination to determine whether he is 
competent for VA purposes, as defined in 
38 C.F.R. § 3.353(a).  The claim folders 
should be made available to and be 
reviewed by the examiner.  The examiner 
is specifically requested to provide an 
opinion as to whether the veteran has the 
mental capacity to manage his own funds, 
including disbursement of funds without 
limitations.  In so doing, he/she should 
comment on the July 2005 letter from a 
credit union representative which 
indicates that the veteran was making 
regular payments on a loan.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The claim should then be 
readjudicated.  If such action does not 
resolve the appeal, the veteran and his 
representative should be issued a 
supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

